Citation Nr: 9903822	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1968 to June 
1990.

The veteran's  initial appeal came to the Board of Veterans' 
Appeals (Board) from a March 1993 RO rating decision that 
denied service connection for arthritis of the right and left 
shoulders, and an increased (compensable) evaluation for 
bilateral hearing loss.  An April 1994 RO rating decision 
denied service connection for heart disease and the veteran 
submitted a notice of disagreement with this determination in 
June 1994.  The RO sent him a statement of the case on the 
issue of service connection for heart disease, and he did not 
complete the appeal with the submission of a substantive 
appeal.  Hence, the April 1994 RO rating decision, denying 
service connection for heart disease, became final.  
38 U.S.C.A. § 7105 (West 1991).  

In November 1996, the Board denied the issue of entitlement 
to an increased (compensable) evaluation for bilateral 
hearing loss and remanded the issue of entitlement to service 
connection for arthritis of the right and left shoulders to 
the RO for additional development.  At that time, the Board 
also notified the RO that the veteran seemed to be requesting 
reopening of the claim for service connection for heart 
disease and/or arguing that he had submitted a timely appeal 
to the April 1994 RO rating decision, denying this benefit.  
This latter matter was brought to the attention of the RO for 
appropriate action.

A June 1997 RO rating decision denied service connection for 
heart disease, and the veteran appealed.  In June 1998, the 
Board denied the issue of service connection for arthritis of 
the right and left shoulders, and reclassified the issue of 
entitlement to service connection for heart disease to the 
issue shown on the first page of this decision.  This latter 
issue was remanded to the RO for issuance of an appropriate 
supplemental statement of the case.  In 1999, the case was 
returned to the Board for consideration of the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for heart disease.


FINDINGS OF FACT

1.  A substantive appeal was not received with regard to an 
April 1994 RO rating decision, denying service connection for 
heart disease, and this rating decision became final.

2.  Evidence submitted since the April 1994 RO rating 
decision is cumulative in nature, does not show the presence 
of heart disease, does not bear directly and substantially on 
the matter at hand, and is not of such significance that it 
must be considered to fairly consider the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the April 
1994 RO rating decision, denying service connection for heart 
disease, is not new and material; the claim is not reopened; 
and the prior RO rating decision remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.160, 20.200, 
20.202, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The April 
1994 RO rating decision determined that service connection 
was not warranted for heart disease and the veteran submitted 
a notice of disagreement with this determination in June 
1994.  The RO sent him a statement of the case on this issue 
in September 1994, but the veteran did not complete the 
appeal with the submission of a substantive appeal.  
38 C.F.R. §§  20.202, 20.302(b) (1998).  Since the veteran 
did not submit a timely substantive appeal to the April 1994 
RO rating decision, denying service connection for heart 
disease, it is final with the exception that a claimant may 
later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the April 1994 RO rating to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran had heart disease in service or has it now).  For 
evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed April 
1994 RO rating decision consisted of statements from the 
veteran to the effect that he was treated for a heart 
condition in service in the late 1980's; some service medical 
records that showed treatment for acute chest pain in 1988, 
but that did not show the presence of heart disease; and VA 
medical reports of the veteran's treatment and examination 
from 1990 to 1994 that did not show the presence of heart 
disease.

Since the April 1994 RO rating decision, additional 
statements and testimony have been received from the veteran 
to the effect that he was treated for heart disease in 
service in the late 1980's and after service.  This evidence 
is, in large part, repetitive of his statements of record in 
April 1994, and not new evidence.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Moreover, the veteran, as a layman, has no 
competence to offer a medical conclusion as to the presence 
of heart disease, and his statements in this regard do not 
constitute material evidence in order to show the presence of 
the claimed condition and to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Evidence submitted since the April 1994 RO rating decision 
also includes additional service medical records, but these 
records do not show additional treatment for symptoms of 
heart disease.  This evidence is new, but not material 
because it does not show the presence of heart disease or 
symptoms thereof, and does not bear directly and 
substantially upon the specific matter under consideration.  
38 C.F.R. § 3.156; Evans, 9 Vet. App. 273.  Additional VA 
medical records were submitted, but these records do not show 
the presence of heart disease and are not new or material as 
they do not bear on the claim for service connection for 
heart disease.  A private medical record with clinical 
reports showing the veteran's treatment for acute chest pain 
at a hospital emergency room in 1996 is new as it has not 
previously been considered, but it is not material as it does 
not show the presence of a heart disease and therefore does 
not bear directly and substantially upon the specific matter 
under consideration.  Nor is any of the evidence recently 
submitted of such significance that it must be considered, 
either alone or in conjunction with the evidence of record in 
April 1994, to fairly decide the merits of the claim for 
service connection for heart disease.  Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for heart 
disease, and the April 1994 RO rating decision, denying 
service connection for heart disease, remains final.



ORDER

The application to reopen the claim for service connection 
for heart disease is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

